NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                DAMON JOSEPH CALANDRA, Appellant.

                             No. 1 CA-CR 21-0449
                               FILED 3-29-2022


           Appeal from the Superior Court in Yavapai County
                       No. V1300CR201980473
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Rebecca Jones
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant
                          STATE v. CALANDRA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Samuel A. Thumma joined.


B R O W N, Judge:

¶1            Damon Calandra appeals his conviction for aggravated
assault, asserting there was insufficient evidence to support the jury’s
verdict. Because substantial evidence supports the conviction, we affirm.

¶2            Calandra and his girlfriend, A.M., lived together in her fifth
wheel trailer for several months.1 Late one evening in 2019, after arguing
for several hours A.M. asked Calandra to move out. He did not want to
leave, however, so he called the sheriff’s office to inquire whether moving
out was legally required. A deputy said that Calandra “needed to have 30
days to move out.” After the call, A.M. texted her boss that she was
annoyed with the situation, and that she wanted to go to sleep but
Calandra, who had been drinking alcohol, was making too much noise
within their small living space. A.M.’s boss responded that she would send
her son and other co-workers to help.

¶3           A.M. told Calandra people were coming, and they would be
armed and angry. Calandra then pulled out his “chef knives” and began
waiving a knife around and slicing the bed sheets near A.M. with the knife.
A.M. texted her boss that she was scared because Calandra might attack
her, so she asked her boss to call the police. She also texted another
co-worker that she was afraid. A.M. sent her boss audio and video
recordings that showed her telling Calandra he made her afraid and it was
scary when he was drinking.

¶4           A.M.’s boss called law enforcement, “stating that [Calandra]
was slashing sheets, breaking glass and being disorderly and verbally
abusive.” When a sheriff’s deputy arrived, he saw Calandra smoking with
one hand and holding something in the other hand. After the deputy called
out to him, Calandra dropped a knife and walked away. The deputy then
spoke with A.M., who told him she was scared when Calandra was


1      We view the facts in the light most favorable to sustaining the jury’s
verdict. State v. Felix, 237 Ariz. 280, 289, ¶ 30 (App. 2015).


                                     2
                          STATE v. CALANDRA
                           Decision of the Court

standing over her with a knife, and she showed the deputy the audio and
video clips she had sent to her boss. The deputy later testified that A.M.
was shaking and appeared scared while he spoke with her.

¶5             Calandra was charged with aggravated assault, disorderly
conduct, and criminal damage. At trial, A.M. offered a different account
from what she had previously described. She admitted that she told her
boss and the deputy that she was afraid Calandra would attack her if she
called the police. But she disputed how close she was sitting to the area
where Calandra was slashing the bed sheets, and testified she was not
afraid for her own safety, but rather for the safety of others.

¶6             As relevant here, the jury convicted Calandra of aggravated
assault, a class 3 dangerous felony and a domestic violence offense.2 The
superior court sentenced him to a presumptive term of 7.5 years in prison.
Calandra timely appealed, and we have jurisdiction under A.R.S.
§ 12–120.21(A)(1).

¶7             We review de novo whether sufficient evidence supports a
jury’s verdict. State v. West, 226 Ariz. 559, 562, ¶ 15 (2011). We look to
“whether the record contains substantial evidence to warrant a
conviction.” Id. at ¶ 14 (citation and quotation omitted). Substantial
evidence is that which “reasonable persons could accept as adequate and
sufficient to support a conclusion of defendant’s guilt beyond a reasonable
doubt.” Id. at ¶ 16 (citation and quotation omitted). The evidence “may be
either circumstantial or direct.” State v. Pena, 209 Ariz. 503, 505, ¶ 7 (App.
2005).

¶8           The State had the burden to prove beyond a reasonable doubt
that Calandra intentionally placed A.M. “in reasonable apprehension of
imminent physical injury” while using “a deadly weapon or dangerous
instrument.” A.R.S. §§ 13-1203(A)(2), -1204(A)(2).

¶9             Calandra argues that because A.M. testified that she was not
afraid of him while he had the knife and that she did not believe he wanted
to scare her, the State did not prove she was in reasonable apprehension of
imminent physical injury of the knife. Along with A.M.’s testimony, the


2      At trial, the superior court granted the State’s motion to dismiss the
criminal damage charge. Although the jury also convicted Calandra of
disorderly conduct, before sentencing the court granted his motion to
dismiss that conviction on the grounds that it was a lesser included offense
of aggravated assault, which the State did not contest.


                                      3
                          STATE v. CALANDRA
                           Decision of the Court

evidence is undisputed that A.M. texted her boss and co-worker during the
incident that she was afraid Calandra may attack her if she tried to call the
police. A.M. also recorded herself telling Calandra that he made her afraid,
and she told the deputy that she was afraid when Calandra was standing
over her with a knife. Moreover, the deputy testified that she was shaking
and seemed scared when he spoke with her. See State v. Goudeau, 239 Ariz.
421, 462, ¶ 174 (2016) (finding that, even when a victim did not testify, a
jury could reasonably conclude that the victim’s reaction was based on
apprehension of imminent physical harm). Because the State met its burden
of proof of showing that Calandra committed aggravated assault, we affirm
his conviction and resulting sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        4